Citation Nr: 0728952	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service in the Marine Corps from 
October 1973 to June 1975 and was discharged under honorable 
conditions.  He was born in 1947.  His 201 (military 
personnel) file reflects that he was primarily a general 
warehouseman.  His only award shown in the 201 file is the 
National Defense Service Medal; he was not shown as having 
seen combat during service.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2004.

Non-service-connected pension benefits have been awarded, 
although suspended on occasion pursuant to section 505 of 
Public Law 107-103 relating to reduction of benefit payments 
to fugitive felons.  Any issue relating to other benefits, 
including recovery of overpayments of VA benefits, are not 
before the Board at this time.

The veteran was scheduled for a videoconference hearing with 
the undersigned Veterans Law Judge in September 2007; he did 
not appear and did not contact the Board with any reason for 
his absence.


FINDING OF FACT

The competent and probative evidence of record is against 
finding that the veteran has any acquired psychiatric 
disorder of service origin, including PTSD.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
including PTSD, which is of service origin.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed a claim for service connection for PTSD in 
October 2003.  The VARO sent him a VCAA letter in December 
2003, and acquired VA treatment reports including clinical 
records for the Seattle VAMC and the Vet Center.  The veteran 
also provided a VA Form 21-4138, dated in December 2003, to 
the effect that all of his records were kept at the Seattle 
VAMC and Vet Center.  These updated records were obtained, 
although a rating action by the VARO in January 2004 deferred 
actions on the PTSD claim pending acquisition of his 201 
file.  

On receipt of the 201 file and additional VA clinical 
records, a rating action by the VARO in February 2004 denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement, and an SOC was issued in January 2005.  He 
filed a Substantive Appeal in February 2005 and asked for a 
hearing.  

A memorandum dated in January 2007 is of record from the 
veteran's representative to the effect that they had 
endeavored to contact him with regard to his claim on many 
occasions, most of which were unsuccessful.   However, when 
they did reach him, the veteran agreed to a videoconference 
hearing and said he otherwise had nothing further to submit 
in the way of evidence.  The veteran was scheduled for a 
videoconference hearing with the undersigned Veterans Law 
Judge in September 2007; he did not appear, and did not 
contact the Board with any reason for his absence, nor did he 
request rescheduling of the hearing.

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and the Board action, as well as the 
SOCs and SSOCs, since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession and 
has stated that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

The Board would note that it has often been difficult to 
locate the veteran, and several times correspondence was 
returned as undeliverable.  However, through diligent 
efforts, it appears that, in the aggregate, the VARO has been 
successful in keeping the veteran apprised of the status of 
his claim and in all other required manner.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran in a November 2006 
letter from the RO.  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Certain chronic diseases such as psychosis may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record does not actually substantiate the 
reasonable likelihood of a current medical diagnosis of PTSD, 
and the veteran has not provided data so that any alleged in-
service stressors could be researched.  Thus whether PTSD has 
been objectively found to be etiologically linked with one or 
more confirmed stressors becomes hypothetical.  See 38 C.F.R. 
§ 3.304(f).

As noted above, however, where a claimed stressor (albeit 
vague and in this case apparently relating to prejudice or 
abuse, otherwise not specified) is not related to combat, 
credible supporting evidence is required and the appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor.  See Dizoglio v. Brown, supra.  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52,695-702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective standard, requiring a stressor 
that would evoke an adverse reaction in almost anyone, to a 
subjective standard, requiring a traumatic event and response 
involving intense fear, helplessness, or horror, with the 
question of whether a claimed stressor was severe enough to 
cause PTSD in a particular individual now being a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual Background and Analysis

Service medical records show no history, complaints, symptoms 
or treatment for any mental disorder, and no indication of 
abuse or similar findings.  

When the veteran filed a claim for service connection for 
PTSD in October 2003, he stated that he had been seen at the 
VAMC in Seattle for PTSD from August 2003 to present.  He 
also claimed that he had been mistreated and persecuted while 
in service and had been experiencing the effects ever since.

VA clinical records commencing in the early 2000's reflect 
that he has a history of heavy alcohol and drug abuse.  One 
notation in December 2003 was that he had often had auditory 
hallucinations and thus was thought to have a psychosis, NOS 
(not otherwise specified), but had not had any ongoing 
psychiatric care.  He had lived in shelters, in a rooming 
house for awhile in Portland, and had periodically been 
homeless.  He described himself as sleepy, depressed, and 
hearing and seeing things that were not there.  A notation 
was that he had schizophrenia versus psychosis, NOS.  Another 
clinical report noted that it was unclear whether his 
psychotic behavior was caused by an underlying psychosis or 
was the result of polysubstance abuse.

The veteran has not identified in-service stressors other 
than the vague reference to threats and prejudice.  PTSD has 
not been confirmed by appropriate testing and evaluations; 
and a nexus opinion is not of record associating PTSD or any 
other mental health problem with service.  Recently, on a 
clinical visit, he said that he had first starting taking a 
variety of drugs in service but that he has been sober for 
awhile.

On a VA clinic visit in August 2005, the veteran indicated 
that he had abstained from drugs and alcohol for 3 weeks.  
His diagnoses were schizophrenia versus substance-abuse-
induced psychosis, polysubstance abuse (alcohol, cocaine); 
and a history of a gunshot wound to the abdomen in 2001, for 
which he had undergone surgery.  He had also sustained a 
fractured mandible as a result of an assault in June 2005.  
The examiner had an interview with the veteran's significant 
other, D, who said that "he was psychiatrically 'normal' 
until becoming psychotic with PI/AH in late 2003 in 
Portland".  She said that at that time, his use of rock 
cocaine had increased to the point of virtually daily use.  
She observed that his thought process disorder seemed to have 
directly mirrored the frequency and dosage of his cocaine. 
There is a past history of incarceration, although the 
specifics of all charges are not all available.

The veteran has now claimed that he has PTSD.  While he is 
free to provide observations as to his ongoing mental health, 
diagnosis is something which requires medical expertise, and 
there is no indication that he has such training.  He has not 
been diagnosed with PTSD as supported by a clinical 
evaluations and appropriate testing.  His primary diagnosis 
is psychosis, NOS or schizophrenia.  It remains unclear 
whether this is due to his substance abuse or not, but in any 
event, by virtue of his history and clinical records, it does 
not appear that it was present at such level until 2000's, 
many years after service.  In any event, whatever it the 
correct psychiatric diagnosis, there is no medical opinion of 
any sort that associates his current mental health problems 
with service.   

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. July 
3, 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, the Board 
does not believe that PTSD, as contrasted to symptoms which 
the veteran may describe, is subject to lay diagnosis.  A 
layperson is not capable of discerning what disorder his 
symptoms represent, in the absence of any specialized 
training.  

In general, a current diagnosis of a claimed disorder is 
necessary for an award of service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. 
§§ 1110 requires the existence of a present disability for VA 
compensation purposes).  The Board recognizes that the Court 
of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, No. 05-0468 
(Vet. App. June 21, 2007).  However, in the present case, 
notwithstanding the veteran's current contentions to the 
contrary, PTSD has never been diagnosed by appropriate 
psychiatric evaluation.  

Finally, based upon current clinical findings, although he 
has had a history of symptoms seemingly reflecting periodic 
depression, anxiety, etc., there is no current presence of an 
acquired anxiety neurosis or psychosis which can be 
attributed to service.  His alcohol and drug abuse is not the 
result of service, and in any event, is not an acquired 
psychiatric disability which is in any way attributable to 
service.  In that regard, the evidence is not in approximate 
balance, and a reasonable doubt is not raised.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


